Citation Nr: 1439915	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  13-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of disability compensation benefits in the amount of $5,875.00 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $5,875.00


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from April 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDINGS OF FACT

1.  The Veteran began receiving disability compensation benefits, at the rate of a Veteran with one dependent, his spouse E.F., effective September 2003.  

2.  The Veteran divorced E.F. in January 2009, but did not notify the VA of the divorce until April 2012.

3.  Since February 1, 2009, the Veteran received VA benefits at the rate of a Veteran with one dependent, despite no longer being married.  This produced an overpayment of benefits in the amount of $5,875.00.

4.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran.
 
5.  The overpayment resulted from the actions of the Veteran; there was no fault on the part of VA.
 
6.  The evidence shows that recovery of the assessed overpayment would not deprive the Veteran of the ability to provide for basic necessities; waiver of the assessed overpayment would unjustly enrich the Veteran.
 
7.  The evidence shows that the Veteran's assets and income, with consideration of the cost of life's basic necessities, are sufficient to permit repayment of the amount of the overpayment indebtedness of $5,875.00 and will not result in undue financial hardship.  Additionally, collection of the indebtedness would not defeat the purposes of the award of VA benefits, or otherwise be inequitable. 

8.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in the amount of $5,875.00 was validly created.  38 U.S.C.A. §§ 5107, 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.500, 3.660, 3.665(n) (2013).
 
2.  The criteria for waiver of recovery of an overpayment of VA disability compensation in the amount of $5,875.00 have not been met.  38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.654, 3.700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002 & Supp. 2013), provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  The VCAA and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002). 

Nonetheless, the Board finds that VA has explained to the Veteran the bases for the finding that the debt was valid, and for the denial of his request for a waiver of overpayment.  The Veteran has not asserted any prejudice in regard to the content or timing of the notice he has received.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Veteran has not advised the Board of any other existing evidence not already of record that should be obtained before the appeal is adjudicated.

II.  Analysis

The Veteran seeks entitlement to a waiver for overpayment of disability compensation benefits in the amount of $5,875.00.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2013).  A debt is not valid if the claimant was legally entitled to the benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b)(9), (10) (West 2002); 38 C.F.R. §§ 1.962, 3.500(b) (2013).  A debt is also not valid if VA is solely responsible for the overpayment.  See id.  
The Veteran began receiving disability compensation benefits, as a Veteran with one dependent, his spouse E.F., effective September 2003.  In February 2012 and March 2012, the RO requested information from the Veteran to verify his marriage to E.F.  The Veteran failed to respond.  In April 2012, the RO notified the Veteran that November 2003 was the last time it was known the Veteran had dependents, and it was proposed to reduce the Veteran's compensation payments.  In April 2012, the Veteran informed the RO that he divorced E.F. in January 2009.

Since February 1, 2009, the Veteran received VA benefits as a Veteran with one dependent, despite no longer being married.  This produced an overpayment of benefits in the amount of $5,875.00.

No further information or evidence has been received in support of the Veteran's claim, aside from the Veteran indicating that although they were divorced in 2009, they still lived together in Florida.  The Board notes that there is no common law marriage in the state of Florida.  However, the state of Florida will recognize a common law marriage where the parties validly entered into a common law marriage in a state that still recognizes common law marriage or in situations where the parties satisfied the requirements of common law marriage prior to 1968.  See West's Florida Statutes Annotated, Title XLII, Domestic Relations, Chapter § 741.211 (West 2005).  Here, there is no indication that the Veteran had a common law marriage to E.F. recognized by any state since February 2009.  

Thus, the Board finds that a preponderance of the evidence supports the conclusion that the overpayment of disability benefits in the amount of $5, 875.00 was validly created as a result of the Veteran's divorce in January 2009.

Having found that the debt was validly created, the Board must address whether a waiver of recovery of an overpayment may be granted.  The Veteran requested a waiver of recovery of the overpayment of benefits within 180 days of receiving notification of the indebtedness.  Therefore, he filed a timely application for waiver of recovery of the overpayment.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965.  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against any VA fault.

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 C.F.R. § 1.965. 

However, there cannot be any indication of fraud, misrepresentation, or bad faith on the part of the person seeking the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.96.  Misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  The term bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government.  38 C.F.R. § 1.965(b)(2). 

The Veteran failed to timely notify the VA of his change in marital status.  However, the facts of this case do not clearly reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  As such, the Board must now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was predominantly at fault in the creation of the overpayment.  The record shows that the Veteran was in receipt of VA disability benefits at the rate of a Veteran with one dependent, E.F., from September 2003 until May 2012, despite being divorced in January 2009.  Additionally, the Veteran bears a greater fault than VA, as he continued to accept benefits to which he knew, or should have known, that he was not entitled once his marital status changed.  The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The Board finds that the Veteran had actual knowledge of the necessity to notify the VA of a change in marital status, as previously, in 2003, he promptly notified the VA of his prior divorce, which also resulted in an overpayment that was subsequently waived.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  The lack of fault on the part of the VA does not outweigh the fault on the part of the Veteran in the creation of the debt.  This weighs against a finding that recovery of the overpayment would be against equity and good conscience. 

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  The estate of the Veteran totaled $3,660.00 in 2012, and his monthly income was $3,401.00.  See June 2012 VA Form 5655.  The Veteran's estimated monthly expenses totaled $3000.55, and therefore, his net income was approximately $400.45.  It was noted that the Veteran could pay $100 toward his debt on a monthly basis.  Id.

The Board finds that although the recovery of the debt would cause some financial hardship to the Veteran, the recovery of the overpayment would not deprive the Veteran of the basic necessities of life and result in undue financial hardship for him.  Therefore, the Board finds that recovery of the overpayment would not be against equity and good conscience. 

The Board must also consider whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  In this case, the purpose of VA disability benefits would not be defeated.  The Veteran is continuing to receive VA benefits.  However, benefits were not intended to compensate the Veteran at a higher rate than warranted.  The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make payments to the Veteran as though he had one dependent, despite the fact that he was no longer married.  Under such circumstances, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment. 

Finally, the Board must consider whether reliance on the benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a higher rate. 

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the Veteran.  Moreover, repayment of the debt would not deprive the Veteran of the ability to provide for basic necessities of life and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA disability benefits is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


A debt was validly created by the overpayment of disability compensation benefits in the amount of $5,875.00.

Waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $5,875.00 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


